Motion Granted and Order filed October 31, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00323-CV
                                   ____________

                     RICHARD LANCE BOWE, Appellant

                                        V.

                   SAMANATHA MARIE BOWE, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2005-12087A

                                   ORDER

      Appellant Richard Lance Bowe filed a motion asking this court to direct the
Harris County District Clerk to supplement the clerk’s record in this appeal per his
written requests in cause numbers 2005-12087, 2015-77061, and 2015-47671. See
Tex. R. App. P. 34.5(c)(1) (permitting party to direct trial court clerk to prepare,
certify, and file supplemental clerk’s record). The certificate of conference states
that certain parties oppose the motion and another party did not respond to
appellant’s request for conference. The motion has been pending for more than 10
days, and no response has been filed. See Tex. R. App. P. 10.3(a).

      The motion is GRANTED. The Harris County District Clerk is ordered to
supplement the clerk’s record in this appeal per appellant’s requests at appellant’s
cost. See Tex. R. App. P. 35.3(a)(2). The supplemental clerk’s record shall be filed
in this court on or before November 14, 2019.

      Nothing in this order should be construed as a conclusion by this court that
any document in the supplemental clerk’s record is relevant to or should be
considered in this appeal.

                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.